DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. US 10,341,732 and claims 1-20 of U.S Patent No. US 10,932,007. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application 17/195,519
Patent No. US 10,945,009
Patent No. US 10,440,413
1. An apparatus comprising: 
at least one memory; and 
at least one processor to execute instructions to at least: 
identify a first set of candidate media device assets for disqualification, the 
candidate media device assets generated in response to respective 
presentations of media, 

the candidate media device assets including A) a signature and B) a media identifier that identifies the media; 
generate a hash table using a second set of the candidate media device assets, the first set different from the second set; 
determine 
one or more counts of matches between C) a first signature and a first media identifier of a first candidate media device asset of the second set and 
D) respective signatures and media identifiers of multiple ones of the second set using the hash table, the multiple ones of the second set not including the first candidate media device asset; and 








load the first signature into a reference database as the reference signature based on the one or more counts of the matches.



2. The apparatus of claim 1, wherein the at least one processor is to identify a second candidate media device asset of the first set 
in response to identifying a jump in a respective timestamp associated with the second candidate media device asset.

3. The apparatus of claim 1, wherein the at least one processor is to identify a second candidate media device asset of the first set 
in response to identifying an incorrect language in a corresponding media identifier associated with the second candidate media device asset.

4. The apparatus of claim 1, wherein the at least one processor is to identify a second candidate media device asset of the first set
in response to determining that the second candidate media device asset does not satisfy a minimum duration threshold.

5. The apparatus of claim 1, wherein the at least one processor is to identify a second candidate media device asset of the first set 
in response to determining that the second candidate media device asset is missing one or more timestamps.






6. The apparatus of claim 1, wherein the at least one processor is to 
grade one or more candidate media device assets of the second set based on a difference between an expected duration of the media and a matched duration of the media, the matched duration corresponding to a number of signatures in the first candidate media device asset that matches one of the respective signatures in at least one other candidate media device asset.

7. The apparatus of claim 1, wherein the media does not have a reference signature in the reference database, and the at least one processor is to: 

obtain database candidates, the database candidates including first database candidates having the media identifier; 
store the first database candidates in a database different from the reference database in response to determining that the media identified by the media identifier does not have the reference signature in the reference database; 
in response to storing each of the first database candidates in the database, 
increment a counter; and in response to a value of the counter satisfying a threshold,

identify the first database candidates as the candidate media device assets.








8. A non-transitory computer readable storage medium comprising instructions that, when executed, cause at least one processor to at least: identify a first set of candidate media device assets for disqualification, 




the candidate media device assets generated in response to respective presentations of media, the candidate media device assets including A) a signature and B) a media identifier that identifies the media; 
generate a hash table using a second set of the candidate media device assets, the first set different from the second set; 
determine one or more counts of matches between C) a first signature and a first media identifier of a first candidate media device asset of the second set and D) respective signatures and media identifiers of multiple ones
 of the second set using the hash table, the multiple ones of the second set not including the first candidate media device asset; and 









load the first signature into a reference database as the reference signature based on the one or more counts of the matches.



9. The non-transitory computer readable storage medium of claim 8, wherein the instructions, when executed, cause the at least one processor to identify a second candidate media device asset of the first set in response to identifying a jump in a respective timestamp associated with the second candidate media device asset.



















10. The non-transitory computer readable storage medium of claim 8, wherein the instructions, when executed, cause the at least one processor to identify a second candidate media device asset of the first set in response to identifying an incorrect language in a corresponding media identifier associated with the second candidate media device asset.


















11. The non-transitory computer readable storage medium of claim 8, wherein the instructions, when executed, cause the at least one processor to identify a second candidate media device asset of the first set in response to determining that the second candidate media device asset does not satisfy a minimum duration threshold. -


12. The non-transitory computer readable storage medium of claim 8, wherein the instructions, when executed, cause the at least one processor to identify a second candidate media device asset of the first set in response to determining that the second candidate media device asset is missing one or more timestamps.

13. The non-transitory computer readable storage medium of claim 8, wherein the instructions, when executed, cause the at least one processor to grade one or more candidate media device assets of the second set based on a difference between an expected duration of the media and a matched duration of the media, the matched duration corresponding to a number of signatures in the first candidate media device asset that matches one of the respective signatures in at least one other candidate media device asset.







14. The non-transitory computer readable storage medium of claim 8, wherein the media does not have a reference signature in the reference database, and the instructions, when executed, cause the at least one processor to: obtain database candidates, the database candidates including first database candidates having the media identifier; store the first database candidates in a database different from the reference database in response to determining that the media identified by the media identifier does not have the reference signature in the reference database; 
In response to storing each of the first database candidates in the database, increment a counter; and in response to a value of the counter satisfying a threshold, identify the first database candidates as the candidate media device assets.


15. A method comprising: identifying a first set of candidate media device assets for disqualification, the candidate media device assets generated in response to respective presentations of media, the candidate media device assets including A) a signature and B) a media identifier that identifies the media; generating a hash table using a second set of the candidate media device assets, the first set different from the second set; determining one or more counts of matches between C) a first signature and a first media identifier of a first candidate media device asset of the second set and D) respective signatures and media identifiers of multiple ones of the second set using the hash table, the multiple ones of the second set not including the first candidate media device asset; and loading the first signature into a reference database as the reference signature based on the one or more counts of the matches.









16. The method of claim 15, further including identifying a second candidate media device asset of the first set in response to identifying a jump in a respective timestamp associated with the second candidate media device asset. 
























17. The method of claim 15, further including identifying a second candidate media device asset of the first set in response to identifying an incorrect language in a corresponding media identifier associated with the second candidate media device asset.






















18. The method of claim 15, further including identifying a second candidate media device asset of the first set in response to determining that the second candidate media device asset does not satisfy a minimum duration threshold.






















19. The method of claim 15, further including identifying a second candidate media device asset of the first set in response to determining that the second candidate media device asset is missing one or more timestamps.

20. The method of claim 15, further including grading one or more candidate media device assets of the second set based on a difference between an expected duration of the media and a matched duration of the media, the matched duration corresponding to a number of signatures in the first candidate media device asset that matches one of the respective signatures in at least one other candidate media device asset.






21. The method of claim 15, wherein the media does not have a reference signature in the reference database, and further including:

obtaining database candidates, the database candidates including first database candidates having the media identifier; 
storing the first database candidates in a database different from the reference database in response to determining that the media identified by the media identifier does not have the reference signature in the reference database; in response to storing each of the first database candidates in the database, 
incrementing a counter; and in response to a value of the counter satisfying a threshold, 

identifying the first database candidates as the candidate media device assets. 
1. An apparatus comprising: means for generating a hash table using 




candidate media device assets generated by media devices in response to respective presentations of media by the media devices, 
the candidate media device assets including A) a signature and B) a media identifier that identifies the media, wherein the media does not have a reference signature in a reference database; 


means for calculating 
one or more counts of matches between C) a first signature and a first media identifier of a first candidate media device asset of the candidate media device assets and 
D) respective signatures and media identifiers of multiple ones of the candidate media device assets using the hash table, the multiple ones of the candidate media device assets not including the first candidate media device asset; means for identifying the first signature as the reference signature based on the one or more counts of the matches; and 
in response to identifying the first signature as the reference signature, 
means for loading the reference signature into the reference database.





2. The apparatus of claim 1, further including means for disqualifying one or more of the candidate media device assets 

in responding to identifying a jump in a respective timestamp.





3. The apparatus of claim 1, further including means for disqualifying one or more of the candidate media device assets 

in response to identifying an incorrect language in a corresponding media identifier.



4. The apparatus of claim 1, further including means for disqualifying one or more of the candidate media device assets 

in response to determining that the one or more of the candidate media device assets do not satisfy a minimum duration threshold.

5. The apparatus of claim 1, further including means for disqualifying one or more of the candidate media device assets

 in response to determining that the one or more of the candidate media device assets are missing one or more timestamps.





6. The apparatus of claim 1, further including means for 

grading the candidate media device assets based on a difference between an expected duration of the media and a matched duration of the media, the matched duration corresponding to a number of signatures in the first candidate media device asset that matches one of the respective signatures in at least one other candidate media device asset.



7. The apparatus of claim 1, wherein the means for identifying is first means for identifying, and further including second means for identifying the candidate media device assets by: 
obtaining database candidates, the database candidates including first database candidates having the media identifier; 
storing the first database candidates in a database different from the reference database in response to determining that the media identified by the media identifier does not have the reference signature in the reference database; 
in response to storing each of the first database candidates in the database, 
incrementing a counter; and in response to the counter satisfying a threshold, 

identifying the first database candidates as the candidate media device assets.


8. The apparatus of claim 7, further including means for obtaining the database candidates from the media devices via a network.

9. An apparatus comprising: at least one processor; and memory including instructions that, when executed, cause the at least one processor to at least: 
generate a hash table using candidate media device assets generated by media devices in response to respective presentations of media by the media devices, 
the candidate media device assets including A) a signature and B) a media identifier that identifies the media, wherein the media does not have a reference signature in a reference database; 






calculate one or more counts of matches between C) a first signature and a first media identifier of a first candidate media device asset of the candidate media device assets and D) respective signatures and media identifiers of multiple ones of the candidate media device assets using the hash table, the multiple ones of the candidate media device assets not including the first candidate media device asset;
 identify the first signature as the reference signature based on the one or more counts of the matches; and in response to identifying the first signature as the reference signature, 

load the reference signature into the reference database.






10. The apparatus of claim 9, wherein the at least one processor is to: 
obtain database candidates, the database candidates including a first database candidate having the media identifier; store the database candidates in a first database different from the reference database in response to determining that the media identified by the media identifier does not have the reference signature in the reference database; compare the first database candidate to one or more syndicated media device assets in a second database different from the first database and the reference database; identify the first database candidate as a duplicate syndicated media device asset based on the comparison; and remove the first database candidate from the first database based on the identification, the first database candidate to not be included in the candidate media device assets.

11. The apparatus of claim 9, wherein the at least one processor is to: obtain database candidates, the database candidates including a first database candidate having the media identifier; store the database candidates in a first database different from the reference database in response to determining that the media identified by the media identifier does not have the reference signature in the reference database; compare the first database candidate to one or more proprietary media assets in a second database different from the first database and the reference database; identify the first database candidate as a duplicate proprietary media asset based on the comparison; and remove the first database candidate from the first database based on the identification, the first database candidate to not be included in the candidate media device assets.


12. The apparatus of claim 9, wherein the at least one processor is to: obtain database candidates, the database candidates including a first database candidate having the media identifier; store the database candidates in a first database different from the reference database in response to determining that the media identified by the media identifier does not have the reference signature in the reference database; compare the first database candidate to one or more proprietary media assets in a second database different from the first database and the reference database; identify the first database candidate as a syndicated duplicate of a first proprietary media asset of the one or more proprietary media assets based on the comparison; and replace the first proprietary media asset with the first database candidate based on the identification.

13. The apparatus of claim 12, wherein the database candidates include a second database candidate, and the at least one processor is to: compare the second database candidate to the one or more proprietary media assets; identify the second database candidate as a duplicate proprietary media asset in response to determining that the second database candidate matches the first database candidate; and remove the second database candidate from the first database based on the identification, the first database candidate to not be included in the candidate media device assets.

14. The apparatus of claim 9, wherein the at least one processor is to: obtain database candidates, the database candidates including a first database candidate having the media identifier; store the database candidates in a first database different from the reference database in response to determining that the media identified by the media identifier does not have the reference signature in the reference database; and in response to determining that the first database candidate is not one of a duplicate syndicated media device asset, a duplicate proprietary media asset, or a syndicated duplicate of a proprietary media asset, identify the first database candidate as one of the candidate media device assets.






15. A system comprising: a plurality of media devices to generate candidate media device assets in response to respective presentations of media, the candidate media device assets including A) a signature and B) a media identifier that identifies the media; and at least one server to: in response to obtaining the candidate media device assets from the plurality of media devices via a network, determine that the media does not have a reference signature in a reference database; generate a hash table based on the candidate media device assets; calculate, using the hash table, one or more counts of matches between C) a first signature and a first media identifier of a first candidate media device asset of the candidate media device assets and D) respective signatures and media identifiers of multiple ones of the candidate media device assets, the multiple ones of the candidate media device assets not including the first candidate media device asset; identify the first signature as the reference signature based on the one or more counts of the matches; and in response to identifying the first signature as the reference signature, load the reference signature into the reference database.

16. The system of claim 15, wherein the at least one server is to: obtain database candidates, the database candidates including a first database candidate having the media identifier; store the database candidates in a first database different from the reference database in response to determining that the media identified by the media identifier does not have the reference signature in the reference database; compare the first database candidate to one or more syndicated media device assets in a second database different from the first database and the reference database; identify the first database candidate as a duplicate syndicated media device asset based on the comparison; and remove the first database candidate from the first database based on the identification, the first database candidate to not be included in the candidate media device assets.


17. The system of claim 15, wherein the at least one server is to: obtain database candidates, the database candidates including a first database candidate having the media identifier; store the database candidates in a first database different from the reference database in response to determining that the media identified by the media identifier does not have the reference signature in the reference database; compare the first database candidate to one or more proprietary media assets in a second database different from the first database and the reference database; identify the first database candidate as a duplicate proprietary media asset based on the comparison; and remove the first database candidate from the first database based on the identification, the first database candidate to not be included in the candidate media device assets.


18. The system of claim 15, wherein the at least one server is to: obtain database candidates, the database candidates including a first database candidate having the media identifier; store the database candidates in a first database different from the reference database in response to determining that the media identified by the media identifier does not have the reference signature in the reference database; compare the first database candidate to one or more proprietary media assets in a second database different from the first database and the reference database; identify the first database candidate as a syndicated duplicate of a first proprietary media asset of the one or more proprietary media assets based on the comparison; and replace the first proprietary media asset with the first database candidate based on the identification.










19. The system of claim 18, wherein the database candidates include a second database candidate, and the at least one server is to: compare the second database candidate to the one or more proprietary media assets; identify the second database candidate as a duplicate proprietary media asset in response to determining that the second database candidate matches the first database candidate; and remove the second database candidate from the first database based on the identification, the first database candidate to not be included in the candidate media device assets.

20. The system of claim 15, wherein the at least one server is to: 




obtain database candidates, the database candidates including a first database candidate having the media identifier; 

store the database candidates in a first database different from the reference database in response to determining that the media identified by the media identifier does not have the reference signature in the reference database; and in response to determining that the first database candidate is not one of a duplicate syndicated media device asset, 
a duplicate proprietary media asset, or a syndicated duplicate of a proprietary media asset,
 
identify the first database candidate as one of the candidate media device assets.
1. An apparatus comprising: 
an asset hasher to generate a hash table using 




candidate media device assets generated by media devices during respective presentations of media at the media devices, 
the candidate media device assets including a signature and a media identifier that identifies the media, wherein the media does not have a reference signature in a reference database; 


an asset matcher to calculate one or more counts of matches of A) signature and a media identifier of a first one of the candidate media device assets and 

B) respective signatures and media identifiers of multiple ones of the remaining candidate media device assets using the hash table; 
an asset grader to, after the one or more counts of matches are calculated, identify the signature of the first one of the candidate media device assets as the reference signature based on the one or more counts of matches; and 

an asset loader to load the reference signature into the reference database after identifying the signature of the first one of the candidate media device assets as the reference signature.

2. The apparatus of claim 1, further including an asset quality evaluator to disqualify one or more of the candidate media device assets 
when a jump in a timestamp is identified.





3. The apparatus of claim 1, further including an asset quality evaluator to disqualify one or more candidate media device assets 
when a corresponding media identifier indicates an incorrect language.



4. The apparatus of claim 1, further including an asset quality evaluator to disqualify one or more candidate media device assets 
when the one or more candidate media device assets fail to satisfy a minimum duration threshold.


5. The apparatus of claim 1, wherein the asset grader is to grade the candidate media device assets based on a difference between an expected duration of the media and a matched duration of the media, the matched duration corresponding to a number of signatures in the first one of the candidate media device assets that matches a signature in at least one other candidate media device asset.



















6. The apparatus of claim 1, further including an asset quality evaluator to identify the candidate media device assets by: 


obtaining database candidates including a signature, the database candidates including first database candidates having the media identifier; 
storing the first database candidates in a database different from the reference database when the media identified by the media identifier does not have the reference signature in the reference database; 




incrementing a counter when each of the first database candidates are stored in the database; and 
identifying the first database candidates as the candidate media device assets when the counter satisfies a threshold.

7. The apparatus of claim 6, further including a network interface to obtain the database candidates from the media devices via a network.

8. A method comprising: 





generating a hash table using candidate media device assets generated by media devices during respective presentations of media at the media devices, 
the candidate media device assets including a signature and a media identifier that identifies the media, wherein the media does not have a reference signature in a reference database; 






calculating one or more counts of matches of A) a signature and a media identifier of a first one of the candidate media device assets and B) respective signatures and media identifiers of multiple ones of the remaining candidate media device assets using the hash table; 




identifying, after the one or more counts of matches are calculated, the signature of the first one of the candidate media device assets as the reference signature based on the one or more counts of matches; and
 loading the reference signature into the reference database after identifying the signature of the first one of the candidate media device assets as the reference signature.

9. The method of claim 8, further including disqualifying one or more of the candidate media device assets when a jump in a timestamp is identified.

























10. The method of claim 8, further including disqualifying one or more candidate media device assets when a corresponding media identifier indicates an incorrect language.

11. The method of claim 8, further including disqualifying one or more candidate media device assets when the one or more candidate media device assets fail to satisfy a minimum duration threshold.















12. The method of claim 8, further including calculating a difference between an expected duration of the media and a matched duration of the media, the matched duration corresponding to a number of signatures in the first one of the candidate media device assets that matches a signature in at least one other candidate media device asset.

13. The method of claim 8, further including: obtaining database candidates including a signature, the database candidates including first database candidates having the media identifier; storing the first database candidates in a database different from the reference database when the media identified by the media identifier does not have the reference signature in the reference database; incrementing a counter when each of the first database candidates are stored in the database; and identifying the first database candidates as the candidate media device assets when the counter satisfies a threshold.
















































14. A non-transitory computer readable storage medium comprising instructions which, when executed, cause a machine to at least: generate a hash table using candidate media device assets generated by media devices during respective presentations of media at the media devices, the candidate media device assets including a signature and a media identifier that identifies the media, wherein the media does not have a reference signature in a reference database; calculate one or more counts of matches of A) a signature and a media identifier of a first one of the candidate media device assets and B) respective signatures and media identifiers of multiple ones of the remaining candidate media device assets using the hash table; identify the signature of the first one of the candidate media device assets as the reference signature based on the one or more counts of matches; and load the reference signature into the reference database after identifying the signature of the first one of the candidate media device assets as the reference signature.




15. The non-transitory computer readable storage medium of claim 14, wherein the instructions, when executed, cause the machine to at least disqualify one or more candidate media device assets when a jump in a timestamp is identified.























16. The non-transitory computer readable storage medium of claim 14, wherein the instructions, when executed, cause the machine to at least disqualify one or more candidate media device assets when a corresponding media identifier indicates an incorrect language.





















17. The non-transitory computer readable storage medium of claim 14, wherein the instructions, when executed, cause the machine to at least disqualify one or more candidate media device assets when the one or more candidate media device assets fail to satisfy a minimum duration threshold.




























18. The non-transitory computer readable storage medium of claim 14, wherein the instructions, when executed, cause the machine to at least calculate a difference between an expected duration of the media and a matched duration of the media, the matched duration corresponding to a number of signatures in the first one of the candidate media device assets that matches a signature in at least one other candidate media device asset.




19. The non-transitory computer readable storage medium of claim 14, wherein the instructions, when executed, cause the machine to at least: 

obtain database candidates including a signature, the database candidates including first database candidates having the media identifier; store the first database candidates in a database different from the reference database when the media identified by the media identifier does not have the reference signature in the reference database; 




increment a counter when each of the first database candidates are stored in the database; and 
identify the first database candidates as the candidate media device assets when the counter satisfies a threshold.

20. The non-transitory computer readable storage medium of claim 19, wherein the instructions, when executed, cause the machine to obtain the database candidates from the media devices via a network.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426